DETAILED ACTION
	This is the second office action on the merits of the instant application subsequent to a request for continued examination, and is in response to Applicant’s amendment and remarks filed July 1, 2022, wherein claims 1, 5 and 7 are amended.  Claims 1-7 remain in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lussier et al. (US 2017/0225802 A1) in view of Bosworth et al. (US 2019/0202560 A1).
Lussier et al. teaches, according to claim 1, a system for persistent airborne surveillance comprising: a plurality of unmanned aerial vehicles (UAVs), each of the UAVs comprising: a replaceable battery for powering the UAV; a battery charge level monitor; a flight control module; one or more intelligence, surveillance, and reconnaissance (ISR) systems, the one or more ISR systems for providing an associated airborne surveillance from an airborne surveillance pattern (ASP); and, a communication module for sending and receiving communications; a battery recharge/replacement station with a limited stock of fully-charged, replaceable batteries, wherein a stock quantity of the limited stock is of a minimum quantity that is determined [[set]] based on a battery ratio of a battery charge time to a battery discharge time of the fully-charged. replaceable batteries, and wherein the minimum quantity is a least number of replaceable batteries to allow for continuous operation of at least one of the plurality of UAVs; and. a computer-based control station for sending information to and receiving information from at least each of the UAVs, the control station comprising at least: a method for persistent airborne surveillance, the method managing the exchange of a first UAV in the ASP with a next UAV based on the battery charge level of the first UAV, such that at least one UAV in the plurality of UAVs is actively operating in the ASP to provide persistent airborne surveillance by the one or more ISR systems, a processor for executing the operations of the method; and, one or more interfaces for communicating information from the control station to the plurality of UAVs.
Lussier et al. teaches a multiple UAV system whereby a first UAV, designated VTOL1, is deployed on a surveillance assignment until relieved by VTOL2.  VTOL2 is deployed to relieve VTOL1 at a time such that VTOL1 has a known amount of battery life left that will enable VTOL1 to return to the battery recharge/replacement station.  Lussier et al. teaches using up to six UAVs, VTOL1-VTOL6 to sequentially relieve the preceding UAV on the surveillance assignment, thereby providing continuous operation of the surveillance by a UAV while the non-deployed UAVs are recharging at the battery recharge/replacement station (Lussier et al., at least para. [0079]-[0085]).  While Lussier et al. does not expressly teach replacing the batteries of the UAVs, instead of recharging the batteries within the UAVs, Lussier et al. does teach that the batteries are replaceable.  Lussier et al. teaches an alternative embodiment wherein a UAV is kept on the surveillance assignment beyond the time allowed, requiring landing away from the recharging station, but allowing for manual battery replacement by an operator near the surveillance assignment (Lussier et al., at least para. [0100]).    Lussier et al. further teaches the concept of providing a minimum quantity of batteries, in the form of batteries within VTOL1-VTOL6, based on a ratio of battery charge time and battery discharge time, to allow for continuous operation of at least one UAV at a time for persistent airborne surveillance.
Lussier et al. does not expressly teach, but Bosworth et al. teaches that a multiple UAV approach can reduce the cost or number of required UAVs by swapping batteries instead of recharging the batteries on board the UAVs.  By extension, for cost preservation purposes, it would be obvious to carry a minimum number of batteries to meet mission requirements with the assigned UAVs (Bosworth et al., at least para. [0114], “In a tag team approach, multiple UAVs 100 may be deployed, where one UAV 100 operates while the remaining UAVs 100 recharge their batteries. As can be appreciated, the number of UAVs 100 needed in the tag team approach is a function of the operating time of the UAV 100 and the time needed to recharge the UAV 100. For example, if a UAV 100 can operate for 15 minutes before needing to recharge its batteries, and a recharge takes 75 minutes, six (6) UAVs 100 would be needed for continuous operation, each with its own charging station. The charging stations may be contact charging station or contactless charging stations (e.g., employing one or more inductive charging techniques). The tag team approach offers the advantage (with proper schedule management) of having several UAVs 100 simultaneously available to perform parallel tasks. However, the purchase cost of the overall system would be 6 times higher than for a single UAV 100 and operational and maintenance costs would increase. In a battery swapping approach, an operator (or robotic system) may be employed to: remove a spent battery pack from a UAV 100; replace it with a fresh battery pack; and place the spent battery pack in a charger. The battery swapping approach offers the advantage of obviating the need for several UAVs 100, but introduces the time expense for an operator to swap the battery packs and the complexity associated with a robotic battery-swapping system.”).  Bosworth further teaches the application of a ceiling function N=ceil(1+TC/TD), where N is the minimum number of batteries, TC is the battery charge time and TD is the battery discharge time, and the ceiling function returns the smallest integer equal to or greater than the “1+TC/TD” (Bosworth et al., at least para. [0114], “… if a UAV 100 can operate for 15 minutes before needing to recharge its batteries, and a recharge takes 75 minutes, six (6) UAVs 100 would be needed for continuous operation…”).  It would have been obvious to incorporate the teaching of Bosworth et al. into the system of Lussier et al. for the purpose of reducing overall system costs while still meeting mission requirements of persistent surveillance of the area of interest, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 2, the system comprises a router for communicating information between the computer-based control station and the plurality of UAVs (Lussier et al., at least para. [0094], “In an embodiment, UAVs can provide streaming video to the UAV system on 2.4 GHZ or 4.8 GHZ, for example. The system can be capable of communicating with two or more UAVs in flight simultaneously so one can “relieve” another on station in an operating area (OPAREA). This can facilitate communications with UAVs while in transit and/or on station.”).

Regarding claim 3, the plurality of UAVs comprises three UAVs or, regarding claim 4, the plurality of UAVs comprises four UAVs (Lussier et al., at least para. [0085], “This process above can be repeated with VTOL2 being relieved by VTOL3, etc., until VTOL1 relieves VTOL6 and then continuous operations can proceed almost indefinitely.”; Lussier et al. thereby teaches six UAVs, necessarily teaching a system comprising either three or four UAVs).

Lussier et al. teaches, according to claim 5, a method for persistent airborne surveillance comprising: a) sending a first unmanned aerial vehicle (UAV) to an airborne surveillance pattern (ASP), the first UAV having one or more intelligence, surveillance, and reconnaissance (ISR) systems for providing an associated airborne surveillance from the ASP; b) receiving a battery charge level of the first UAV; c) determining whether the battery charge level of the first UAV is greater than a specified battery charge level threshold; d) wherein when the battery charge level of the first UAV is greater than the battery charge level threshold, awaiting receipt of a next battery charge level of the first UAV; e) wherein when the battery charge level of the first UAV is not greater than the battery charge level threshold, sending a second UAV to enter the ASP, the second UAV having one or more ISR systems for providing an associated airborne surveillance from the ASP, replacing the first UAV with the second UAV in the ASP such that airborne surveillance by the one or more ISR systems is not interrupted, and sending the first UAV to a battery recharge / replacement location for battery recharge or replacement, wherein the battery recharge / replacement location is stocked with fully-charged, replaceable batteries of a stock quantity that is determined based on a battery ratio of a battery charge time to a battery discharge time of the fully-charged, replaceable batteries, and wherein the minimum quantity is a least number of replaceable batteries to allow for continuous operation of at least one of the UAVs; f) receiving a battery charge level for the second UAV; g) determining whether the battery charge level of the second UAV is greater than the specified battery charge level threshold; h) wherein when the battery charge level of the second UAV is greater than the battery charge level threshold, awaiting receipt of a next battery charge level of the second UAV; i) wherein when the battery charge level of the second UAV is not greater than the battery charge level threshold, sending a third UAV to enter the ASP, the third UAV having one or more ISR systems for providing an associated airborne surveillance from an airborne surveillance pattern, replacing the second UAV with the third UAV in the ASP such that airborne surveillance by the one or more ISR systems is not interrupted, and sending the second UAV to the battery recharge/replacement location for battery recharge or replacement; j) receiving a battery charge level for the third UAV; k) determining whether the battery charge level of the third UAV is greater than the specified battery charge level threshold; 1) wherein when the battery charge level of the third UAV is greater than the battery charge level threshold, awaiting receipt of a next battery charge level of the third UAV; and, m) wherein when the battery charge level of the third UAV is not greater than the battery charge level threshold, sending the first UAV to enter the ASP, such that airborne surveillance by the one or more ISR systems is not interrupted, and sending the third UAV to the battery recharge replacement location for battery recharge or replacement, and returning to operation b).
Lussier et al. teaches a multiple UAV system whereby a first UAV, designated VTOL1, is deployed on a surveillance assignment until relieved by VTOL2.  VTOL2 is deployed to relieve VTOL1 at a time such that VTOL1 has a known amount of battery life left that will enable VTOL1 to return to the battery recharge/replacement station.  Lussier et al. teaches using up to six UAVs, VTOL1-VTOL6 to sequentially relieve the preceding UAV on the surveillance assignment, thereby providing continuous operation of the surveillance by a UAV while the non-deployed UAVs are recharging at the battery recharge/replacement station (Lussier et al., at least para. [0079]-[0085]).  While Lussier et al. does not expressly teach replacing the batteries of the UAVs, instead of recharging the batteries within the UAVs, Lussier et al. does teach that the batteries are replaceable.  Lussier et al. teaches an alternative embodiment wherein a UAV is kept on the surveillance assignment beyond the time allowed, requiring landing away from the recharging station, but allowing for manual battery replacement by an operator near the surveillance assignment (Lussier et al., at least para. [0100]).    Lussier et al. further teaches the concept of providing a minimum quantity of batteries, in the form of batteries within VTOL1-VTOL6, based on a ratio of battery charge time and battery discharge time, to allow for continuous operation of at least one UAV at a time for persistent airborne surveillance.
Lussier et al. does not expressly teach, but Bosworth et al. teaches that a multiple UAV approach can reduce the cost or number of required UAVs by swapping batteries instead of recharging the batteries on board the UAVs.  By extension, for cost preservation purposes, it would be obvious to carry a minimum number of batteries to meet mission requirements with the assigned UAVs (Bosworth et al., at least para. [0114], “In a tag team approach, multiple UAVs 100 may be deployed, where one UAV 100 operates while the remaining UAVs 100 recharge their batteries. As can be appreciated, the number of UAVs 100 needed in the tag team approach is a function of the operating time of the UAV 100 and the time needed to recharge the UAV 100. For example, if a UAV 100 can operate for 15 minutes before needing to recharge its batteries, and a recharge takes 75 minutes, six (6) UAVs 100 would be needed for continuous operation, each with its own charging station. The charging stations may be contact charging station or contactless charging stations (e.g., employing one or more inductive charging techniques). The tag team approach offers the advantage (with proper schedule management) of having several UAVs 100 simultaneously available to perform parallel tasks. However, the purchase cost of the overall system would be 6 times higher than for a single UAV 100 and operational and maintenance costs would increase. In a battery swapping approach, an operator (or robotic system) may be employed to: remove a spent battery pack from a UAV 100; replace it with a fresh battery pack; and place the spent battery pack in a charger. The battery swapping approach offers the advantage of obviating the need for several UAVs 100, but introduces the time expense for an operator to swap the battery packs and the complexity associated with a robotic battery-swapping system.”).  Bosworth further teaches the application of a ceiling function N=ceil(1+TC/TD), where N is the minimum number of batteries, TC is the battery charge time and TD is the battery discharge time, and the ceiling function returns the smallest integer equal to or greater than the “1+TC/TD” (Bosworth et al., at least para. [0114], “… if a UAV 100 can operate for 15 minutes before needing to recharge its batteries, and a recharge takes 75 minutes, six (6) UAVs 100 would be needed for continuous operation…”).  It would have been obvious to incorporate the teaching of Bosworth et al. into the system of Lussier et al. for the purpose of reducing overall system costs while still meeting mission requirements of persistent surveillance of the area of interest, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 6, the battery charge level threshold is greater than a battery charge level required to power a UAV from the ASP to the battery recharge/replacement location (Lussier et al., at least para. [0080], “When VTOL1 battery life indicates it has reached a point where it has just enough life to return to the trailer, plus some buffer(=spare time plus time for next VTOL to relieve on station), if desired, the trailer can repeat the above process to prepare and deploy VTOL2 to relieve VTOL1 on-station.”).

Lussier et al. teaches, according to claim 7, a method for persistent airborne surveillance comprising: a) sending an unmanned aerial vehicle (UAV) to an airborne surveillance pattern (ASP), the UAV having one or more intelligence, surveillance, and reconnaissance (ISR) systems for providing an associated airborne surveillance from the ASP, the UAV becoming defined as an operating UAV while in the ASP; b) receiving a battery charge level of the operating UAV; c) determining whether the battery charge level is greater than a specified battery charge level threshold; d) wherein when the battery charge level is greater than the battery charge level threshold, returning to operation b); and, e) wherein when the battery charge level of the UAV is not greater than the battery charge level threshold, sending a next UAV to enter the ASP, the next UAV having one or more ISR systems for providing an associated airborne surveillance from the ASP, replacing the operating UAV with the next UAV in the ASP such that airborne surveillance by the one or more ISR systems is not interrupted, sending the operating UAV out of the ASP to a battery recharge/replacement location for battery recharge or replacement such that the operating UAV is no longer defined as an operating UAV, and the next UAV becomes defined as the operating UAV in the ASP; and returning to operation b), wherein the battery recharge / replacement location is stocked with fully-charged, replaceable batteries of a stock quantity that is determined based on a battery ratio of a battery charge time to a battery discharge time of the fully-charged, replaceable batteries, and wherein the minimum quantity is a least number of replaceable batteries to allow for continuous operation of at least one of the UAVs.
Lussier et al. teaches a multiple UAV system whereby a first UAV, designated VTOL1, is deployed on a surveillance assignment until relieved by VTOL2.  VTOL2 is deployed to relieve VTOL1 at a time such that VTOL1 has a known amount of battery life left that will enable VTOL1 to return to the battery recharge/replacement station.  Lussier et al. teaches using up to six UAVs, VTOL1-VTOL6 to sequentially relieve the preceding UAV on the surveillance assignment, thereby providing continuous operation of the surveillance by a UAV while the non-deployed UAVs are recharging at the battery recharge/replacement station (Lussier et al., at least para. [0079]-[0085]).  While Lussier et al. does not expressly teach replacing the batteries of the UAVs, instead of recharging the batteries within the UAVs, Lussier et al. does teach that the batteries are replaceable.  Lussier et al. teaches an alternative embodiment wherein a UAV is kept on the surveillance assignment beyond the time allowed, requiring landing away from the recharging station, but allowing for manual battery replacement by an operator near the surveillance assignment (Lussier et al., at least para. [0100]).    Lussier et al. further teaches the concept of providing a minimum quantity of batteries, in the form of batteries within VTOL1-VTOL6, based on a ratio of battery charge time and battery discharge time, to allow for continuous operation of at least one UAV at a time for persistent airborne surveillance.
Lussier et al. does not expressly teach, but Bosworth et al. teaches that a multiple UAV approach can reduce the cost or number of required UAVs by swapping batteries instead of recharging the batteries on board the UAVs.  By extension, for cost preservation purposes, it would be obvious to carry a minimum number of batteries to meet mission requirements with the assigned UAVs (Bosworth et al., at least para. [0114], “In a tag team approach, multiple UAVs 100 may be deployed, where one UAV 100 operates while the remaining UAVs 100 recharge their batteries. As can be appreciated, the number of UAVs 100 needed in the tag team approach is a function of the operating time of the UAV 100 and the time needed to recharge the UAV 100. For example, if a UAV 100 can operate for 15 minutes before needing to recharge its batteries, and a recharge takes 75 minutes, six (6) UAVs 100 would be needed for continuous operation, each with its own charging station. The charging stations may be contact charging station or contactless charging stations (e.g., employing one or more inductive charging techniques). The tag team approach offers the advantage (with proper schedule management) of having several UAVs 100 simultaneously available to perform parallel tasks. However, the purchase cost of the overall system would be 6 times higher than for a single UAV 100 and operational and maintenance costs would increase. In a battery swapping approach, an operator (or robotic system) may be employed to: remove a spent battery pack from a UAV 100; replace it with a fresh battery pack; and place the spent battery pack in a charger. The battery swapping approach offers the advantage of obviating the need for several UAVs 100, but introduces the time expense for an operator to swap the battery packs and the complexity associated with a robotic battery-swapping system.”).  Bosworth further teaches the application of a ceiling function N=ceil(1+TC/TD), where N is the minimum number of batteries, TC is the battery charge time and TD is the battery discharge time, and the ceiling function returns the smallest integer equal to or greater than the “1+TC/TD” (Bosworth et al., at least para. [0114], “… if a UAV 100 can operate for 15 minutes before needing to recharge its batteries, and a recharge takes 75 minutes, six (6) UAVs 100 would be needed for continuous operation…”).  It would have been obvious to incorporate the teaching of Bosworth et al. into the system of Lussier et al. for the purpose of reducing overall system costs while still meeting mission requirements of persistent surveillance of the area of interest, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Response to Arguments
Applicant's arguments filed July 1, 2022 have been fully considered but they are not persuasive.  Independent claims 1, 5 and 7 have been amended to convert the method of determination of the minimum quantity of batteries into the mathematical formula N=ceil(1+TC/TD), where ceil is a ceiling function.  A ceiling function is a well-known mathematical tool for returning the smallest integer equal to or greater than the argument, in this case the “1+TC/TD”.  This concept for returning the minimum number of batteries (i.e. UAVs with batteries) is taught by Bosworth et al. in the passages already cited (Bosworth et al., at least para. [0114], “… if a UAV 100 can operate for 15 minutes before needing to recharge its batteries, and a recharge takes 75 minutes, six (6) UAVs 100 would be needed for continuous operation…”).  In the cited passage from Bosworth, 75 minutes is TC and 15 minutes TD.  Substituting those values into the function N = ceil(1+TC/TD) = ceil(1+75/15) = ceil(1+5) = 6, as clearly taught by Bosworth.  No further substantive argument for the patentability of the claims having been presented, the rejection of claims 1-7 as presented in the previous office action, and repeated above, is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915. The examiner can normally be reached Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD J WALLACE/Primary Examiner, Art Unit 3665